EXHIBIT 10.9

 

AMENDMENT to Employment Agreement dated [date]
made by and between Autoliv, Inc., (the "Company")
and
[ ] (the ("Appointee")

1. Clause 1 of the Employment Agreement regarding notice is amended as follows:

"...... unless and until terminated by either party hereto giving to the other
18 calendar months' (the Company) respectively 6 months' (the Appointee)
previous notice in writing to terminate the employment expiring at the end of
the notice time or unless termination is made in accordance with the Severance
Agreement enclosed hereto. The said employment shall in any event terminate on
the last day of the month preceding the 65th birthday of the Appointee.

If the Company terminates the employment of the Appointee for whatever reason
unless the termination is caused by a breach of the provisions in this
Agreement, the Company shall in addition to any further compensation payments to
the Appointee during the 18 months notice period and any other benefit payable
to the Appointee, pay a lumpsum severance payment equal to the sum of the
amounts described in clauses (i) through (iv) of Section 6.2 of the Severance
Agreement, as amended, determined as of the Date of Termination was the day on
which the Company provides the notice described in the preceding paragraph.

 

Stockholm, January 02, 2003


Autoliv Inc. Appointee  

____________________________ ____________________________ Hans-Göran Patring
Name
